Exhibit CORNERSTONE REAL ESTATE FUNDS® CORNERSTONE GROWTH & INCOME REIT FINALIZES PURCHASE OF ASSISTED LIVING COMMUNITY IN DALLAS, TEXAS (IRVINE, CA) January 22, 2009– Cornerstone Growth & Income REIT, Inc. announced today it has finalized its purchase of a 91 unit, assisted living facility near the Highland Park area of northern Dallas, Texas. The property is the first acquisition in the Cornerstone Growth & Income REIT and spotlights the strategic alliance that was formed between Cornerstone Real Estate Funds and Servant Healthcare Investments. The purchase price of the property was approximately $20.5 million. The three story, nearly 75,000 square foot building is situated on 2.22 acres and is located in a densely populated, infill location. The property contains 49 studio units, 40 one-bedroom units and 2 combined units that supply varying degrees of care based on resident needs. The property has averaged occupancy above 93% since 2006 according to the facility’s census. The property features amenities such as elegant dining rooms, courtyards, comfortable lounges, activity rooms, a chapel, a beauty salon/barbershop and other common areas for the use and enjoyment of residents. A sample of services provided include 24-hour on site management, scheduled transportation, planned activities, emergency call system, housekeeping, total maintenance and varying degrees of assistance with daily living for the residents as needed. CaruthHaven is located in a wealthy and densely populated area where, according to RE/MAX DFW Associates, average home prices exceed $1 million. The property is positioned less than two miles from PresbyterianHospital of Dallas, an 866 bed-hospital, and one-half mile from shopping at NorthParkCenter. According to NorthParkCenter’s website, after a three-year, $235 million expansion, NorthParkCenter is the largest shopping center in North Texas. The lack of available land in the area makes barriers to entry for competitive properties very high. According to the US Census Bureau, Dallas–Fort Worth accounted for the largest population gain of any metropolitan area between 2006 and 2007, and also exhibited the fastest job growth in the nation from July 2007 to July 2008, according to the Bureau of Labor Statistics. Unit occupancy as of November 1, 2008, was 91.3%. In the second quarter of 2008, median occupancy in the greater Dallas Fort Worth metropolitan statistical area for assisted living was 93.5% with no assisted living units under construction in DallasCounty, according to NIC MAP Data and Analysis Service (“NIC MAP”). Based on analysis of the facility’s primary market area and the NIC MAP data, Caruth’s primary competitors in the market appear to be at stabilized occupancy. 12 Oaks Management Services Inc. (“12 Oaks”), an affiliate of the original developer and owner/operator of the facility, will continue in the role of operator after the sale is completed.
